      Case 1:18-cv-05018-SCJ-AJB Document 10 Filed 12/31/18 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


CARLOS A. BERMUDEZ,

     Plaintiff,

v.                                               Case No.
                                                 1:18-cv-05018-SCJ-AJB
U.S. BANK NATIONAL
ASSOCIATION as LEGAL TITLE
TRUSTEE for TRUMAN 2016 SC6
TITLE TRUST and FAY SERVICING,
LLC,

     Defendants.


                      U.S. BANK’S MOTION TO REMAND

      COMES NOW, U.S. Bank National Association as Legal Title Trustee for

Truman 2016 SC6 Title Trust (“U.S. Bank”), and files this Motion to Remand,

respectfully showing this Honorable Court as follows:

      1.     On October 31, 2018, U.S. Bank and co-defendant Fay Servicing,

LLC properly removed a pending lawsuit filed by Plaintiff Carlos Bermudez from

the Gwinnett County Superior Court based on federal question jurisdiction. See

[Doc. 1]. A Motion to Dismiss is pending. [Doc. 5].




                                        1
      Case 1:18-cv-05018-SCJ-AJB Document 10 Filed 12/31/18 Page 2 of 6




      2.     On December 21, 2018, the Plaintiff filed a document titled “Notice

of Removal.” [Doc. 9]. This document purports to remove a pending dispossessory

action to this Court from the Gwinnett County Magistrate Court. Id. Although not

entirely clear, the Plaintiff appears to claim that this Court has federal question

jurisdiction because it is related to the above-styled matter. Id. at p. 2, ¶ 6.

      3.     The Notice of Removal is improper and should not be deemed an

effective removal of the dispossessory case. This is because “[a] case cannot be

removed from state court to become part of an already existing federal case.” Iqbal

v. Afzal, No. 09-2528 SC, 2010 WL 934065, at *2 (N.D. Cal. March 15, 2010)

(quoting Gilliam v. Austin, No. 02-1389, 2002 WL 1034115, at *4 (N.D. Cal. May

13, 2002)); see also Paralee Boyd Salon, LLC v. COG Studio, LLC, No. 16-13375,

2016 WL 5388911, at *1 (E.D. Mich. Sept. 27, 2016) (collecting cases).

Additionally, such an attempt at removal circumvents the requirement that a filing

fee be paid in all removed actions. Paralee Boyd Salon, 2016 WL 5388911, at *1

(citing 28 U.S.C. § 1914(a)). Based on these defects, the dispossessory case must

be remanded to the Gwinnett County Superior Court.

      4.     In addition to the procedural defects, this Court also lacks subject

matter jurisdiction over the dispossessory case. First, a dispossessory action arises

solely under state law, so no federal question is present. Kenridge Assocs., LLC v.

                                            2
      Case 1:18-cv-05018-SCJ-AJB Document 10 Filed 12/31/18 Page 3 of 6




Miles, No. 1:18-CV-00722-CAP-JFK, 2018 WL 1895530, at *2 (N.D. Ga. Feb. 22,

2018) (citations omitted). As for diversity jurisdiction, a case seeking only

possession of real property does not satisfy the requirements for diversity

jurisdiction because “[a] claim seeking ejectment in a dispossessory action cannot

be reduced to a monetary sum for purposes of determining the amount in

controversy.” U.S. Bank Nat’l. Ass'n v. Stewart, No. 1:10-CV-2602-RWS-LTW,

2010 WL 5885895, at *2 (N.D. Ga. Dec. 14, 2010), report and recommendation

adopted, 2011 WL 765948 (N.D. Ga. Jan. 16, 2011) (collecting cases).

      5.      In addition to failing to meet the basic amount-in-controversy

requirement, the Plaintiff also cannot remove the dispossessory action because he

is a citizen of Georgia. A defendant who is a citizen of the forum state may not

remove a case on diversity grounds. Murphy v. Aventis Pasteur, Inc., 270 F. Supp.

2d 1368, 1374 (N.D. Ga. 2003) (citing 28 U.S.C. § 1441(b)). Thus, this Court lacks

subject matter jurisdiction over the dispossessory action and it must be remanded.

      WHEREFORE, U.S. Bank prays for the following relief:

      a) That this Court remand the dispossessory action to the Gwinnett County

           Magistrate Court; and

      b) For any other relief that this Court deems just and proper.




                                         3
Case 1:18-cv-05018-SCJ-AJB Document 10 Filed 12/31/18 Page 4 of 6




Respectfully submitted, this 31st day of December, 2018.

                               /s/ Bret J. Chaness
                               BRET J. CHANESS (GA Bar No. 720572)
                               KEARSTIN H. SALE (GA Bar No. 650510)
                               RUBIN LUBLIN, LLC
                               3145 Avalon Ridge Place, Suite 100
                               Peachtree Corners, GA 30071
                               (678) 281-2730 (telephone)
                               (404) 921-9016 (facsimile)
                               bchaness@rubinlublin.com
                               ksale@rubinlublin.com

                               Attorneys for Defendants




                                 4
     Case 1:18-cv-05018-SCJ-AJB Document 10 Filed 12/31/18 Page 5 of 6




                          FONT CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing was

prepared using Times New Roman, 14-point font in accordance with LR 5.1(B).

      This 31st day of December, 2018.

                                    /s/ Bret J. Chaness
                                    BRET J. CHANESS (GA Bar No. 720572)




                                         5
      Case 1:18-cv-05018-SCJ-AJB Document 10 Filed 12/31/18 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 31st day of December, 2018, caused a true

and correct copy of the within and foregoing to be served via U.S. First Class mail

to the following:

      Carlos A. Bermudez
      1940 Marina Way
      Buford, GA 30518
                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)




                                        6
